Citation Nr: 0910240	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which assigned a 50 percent rating 
for PTSD, effective October 18, 2004.  


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

Service connection for PTSD was granted with a 30 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective July 10, 2000.  See September 2001 rating 
decision.  The Veteran filed a claim for increased rating 
that was received in March 2005, and the RO subsequently 
granted a 50 percent evaluation effective October 18, 2004, 
the date on which it found the evidence showed his PTSD had 
worsened.  See August 2005 rating decision.  The Veteran 
contends, however, that he is entitled to a higher evaluation 
because he is totally disabled as a result of his PTSD and he 
has been on so many medications he cannot think straight 
anymore.  See January 2006 notice of disagreement (NOD).  

The Veteran's wife contends that she has to get his clothes 
for him on a daily basis, or else the Veteran will put on the 
same clothes, and that she has to help him with activities of 
daily living, to include bathing and using deodorant.  She 
reports that the Veteran's normal routine is to walk all day 
long.  The Veteran's wife also reported several incidents 
that happened in 2003, prior to the time period under 
consideration in the current appeal.  She indicates that the 
Veteran is currently under better control.  See September 
2006 statement from C.P.W.  

Pursuant to the General Rating Formula for Mental Disorders, 
a 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The Veteran was seen at the psychiatry mental health clinic 
in Tallahassee in October 2004 accompanied by his son.  The 
examiner reported that the Veteran's wife usually went with 
him but that she was at work.  The Veteran had no complaints 
and stated that his sleep and appetite were good.  He denied 
feeling depressed or anxious.  The Veteran's son reported 
that the Veteran had been drinking less - about two times per 
week - and that they were satisfied with the way he was at 
present and believed his medications were working.  The 
Veteran reported that he would not stop drinking even though 
the examiner told him that drinking had caused his memory and 
liver impairment.  The Veteran was alert, oriented times two 
(not to time), and neatly dressed.  Mood was euthymic and 
affect was blunted; the Veteran denied suicidal and homicidal 
ideations, delusions and hallucinations.  Thought process was 
organized but judgment and insight were impaired.  Axis I 
diagnoses of chronic PTSD and alcohol dependence, continuous 
without physiological dependence, were made.  A GAF score of 
50 was assigned.  

An April 2005 Tallahassee psychiatry mental health clinic 
noted reveals that the Veteran continued to drink about four 
to six beers daily and did not want to quit.  He was 
accompanied by his wife, who stated that she could tolerate 
living with him now since his behavior had improved and his 
temper was not a major issue.  The Veteran denied flashbacks 
or recent dreams.  The Veteran's wife had asked him not to 
use the oven anymore or spit in the bathtub and he had 
agreed, but the examiner noted that an agreement from the 
Veteran does not always mean he will do it.  The Veteran had 
reportedly been walking daily and indicated that the 
neighbors are familiar with him so they could lead him back 
if he got lost, though so far, he had not gotten lost.  The 
Veteran would not listen to his wife about waiting for her to 
walk in the afternoon.  The Veteran was alert, oriented times 
two (not to time) and was neatly dressed.  Mood was euthymic, 
affect was blunted, and the Veteran denied suicidal and 
homicidal ideations, delusions and hallucinations.  Thought 
process was concrete but insight and judgment were noted to 
be impaired.  The same Axis I diagnoses were made and a GAF 
score of 50 was assigned.  

The Veteran was seen at the Tallahassee psychiatry mental 
health clinic in August 2005 accompanied by his wife.  It was 
noted again that he was drinking about four to six beers 
daily and was unwilling to stop.  The Veteran's wife had cut 
down on his alcohol supply, but the Veteran was still getting 
his friends or relatives to get him some.  The Veteran's 
behavior was noted to be difficult at times and included 
hiding food in the couch or outside the door.  His wife had 
asked him not to do that, but it just seemed not to matter to 
him.  The Veteran reported that sleep was good but appetite 
was erratic.  He had periodic agitation but nothing that had 
gotten out of control.  The Veteran's wife had to give him 
his daily medications and remind him to shave, take a bath 
and change his clothes.  The Veteran was alert, oriented 
times two (not to time) and neatly dressed.  Mood was 
euthymic and affect was blunted.  The Veteran denied suicidal 
and homicidal ideation, delusions and hallucinations; thought 
process was concrete and judgment and insight were impaired.  
Axis I diagnoses of chronic PTSD, alcohol dependence, 
continuous without physiological dependence, and alcohol-
induced dementia were made and a GAF score of 60 was 
assigned.  

The Veteran underwent another VA C&P review examination for 
PTSD in July 2008, at which time his claims folder and 
medical records were reviewed.  The examiner reported that 
there were outpatient treatment records for a mental disorder 
dated from 2002 to the present and noted that the Veteran had 
been treated in Tallahassee for pre-senile dementia, possibly 
related to prolonged alcohol abuse, alcohol dependence and 
PTSD.  It was also noted that in 2001 or 2002, the Veteran 
was involuntarily hospitalized at the Appalachee Mental 
Health in Tallahassee due to concerns that he was a threat to 
others.  The examiner reported that the Veteran's current 
treatment consisted of medication, group therapy and 
individual psychotherapy.  The effectiveness of the therapy 
was noted to be good; the Veteran reported that it was 
keeping him alert and his wife added that he was definitely 
not as agitated.  

The examiner reported that the Veteran had been married for 
30 years and described his marriage as "fine."  His wife 
described herself as the Veteran's caretaker, stating that he 
often leaves the house and she fears that he will get lost 
due to his impaired memory.  The Veteran and his wife were 
reported to have two children, aged 35 and 38, though the 
Veteran mistakenly believed them to be 34 and 40.  The 
Veteran reported having two friends and indicated that he 
liked to play cards and checkers, watch television, attend 
church, and occasionally travel.  He denied a history of 
suicide attempts and a history of violence and 
assaultiveness.  The Veteran reported drinking on a daily 
basis, having an average of four beers.  His wife concurred 
with this, adding that he had been drinking daily for over 30 
years.  

Psychiatric examination revealed that the Veteran was clean, 
neatly groomed, and appropriately and casually dressed.  
Psychomotor activity was unremarkable, as was speech, which 
was noted to be spontaneous, clear and coherent.  The 
Veteran's attitude toward the examiner was cooperative and 
friendly, affect was normal, and mood was good.  The Veteran 
was not able to do serial sevens or spell the word "world" 
both forwards and backwards.  He was intact to person and 
place but not to time, as he mistakenly said that the date 
was September 20, 2008 when it was actually July 25, 2008.  
He was given the correct date and after another delay, was 
asked to repeat the correct date, but again said that it was 
September 20, 2008.  The Veteran's thought process and 
content were noted to be unremarkable; the examiner indicated 
that the Veteran understood the outcome of behavior.  

The Veteran's intelligence was reported to be average; as to 
insight, the examiner indicated that the Veteran partially 
understood that he has a problem.  The Veteran denied sleep 
impairment and hallucinations.  The examiner indicated that 
there was no inappropriate behavior, obsessive or ritualistic 
behavior, panic attacks, or homicidal or suicidal thoughts.  
The extent of his impulse control was reported to be fair.  
There were no episodes of violence reported but the Veteran's 
wife reported that he would get agitated "in a minute."  
The Veteran was able to maintain minimum personal hygiene but 
had problems with activities of daily living.  In pertinent 
part, his condition prevented self-feeding and driving and 
moderately impaired his ability to do household chores, shop, 
and engage in sports/exercise.  The examiner reported that 
the Veteran had deficits due to memory impairment and that in 
terms of self-feeding, the Veteran had "blown up" two 
microwaves.  It was also noted that the Veteran could not 
leave the house by himself due to fears he would get lost.  

The Veteran's remote and immediate memory were normal but 
recent memory was moderately impaired.  The Veteran recalled 
3/3 items immediately, but was unable to recall any of the 
three objects after a delay of a few minutes.  He was able to 
recall two of the three objects with three prompts.  The 
examiner described the onset of the Veteran's PTSD symptoms 
as chronic.  The Veteran reported almost daily intrusive 
memories, a nightmare the week prior, flashbacks at least one 
time the week prior, and physical reactions triggered by cues 
of trauma to include muscle tension.  The Veteran denied 
upsetting memories triggered by cues, attempts to avoid 
people, places or activities that trigger upsetting memories 
of trauma, difficulty recalling important details from 
traumatic events, anhedonia, detachment, restricted range of 
affect, and a sense of foreshortened future.  He did report 
avoiding discussing war experiences, irritability and anger, 
hypervigilance and startle response.  The examiner indicated 
that the Veteran's problems with concentration were due to 
dementia.  

The examiner reported that the Veteran did not meet the 
criteria for PTSD using the Clinician Administered PTSD Scale 
(CAPS) or Structured Clinical Interview for DSM-IV (SCID) as 
he endorsed one avoidance and numbing symptom from the 
criterion and the threshold is three symptoms.  The examiner 
found the Veteran incompetent to manage VA benefits due to 
dementia, and noted that the Veteran had significant memory 
impairment and that his wife reported that the Veteran 
experienced marked confusion.  It was noted that the Veteran 
was not currently employed.  The examiner also reported that 
the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD; rather, Axis I diagnoses of anxiety disorder, not 
otherwise specified; alcohol abuse; and dementia, not 
otherwise specified, were made.  GAF scores of 42 and 55 were 
assigned for dementia and anxiety disorder, respectively.  
The examiner noted that the Veteran was service-connected for 
PTSD but that he did not currently meet the criteria for this 
diagnosis.  The Veteran did satisfy the criteria for anxiety 
disorder not otherwise specified and the examiner reported 
that this was the result of combat experience in Vietnam 
(symptoms include intrusive memories, nightmares, and 
flashbacks of Vietnam).  The examiner concluded by reporting 
there was no total occupational and social impairment due to 
PTSD signs and symptoms and no deficiencies in judgment, 
thinking, family relations, work, mood or school.  There was 
reduced reliability and productivity in the form of marked 
memory impairment and confusion due to PTSD.  

The evidence of record does not support the assignment of a 
rating in excess of 50 percent for PTSD.  The Board 
acknowledges the GAF scores assigned to the Veteran 
throughout the appeal period have ranged between 50 and 60, 
which represent serious symptoms or any serious impairment in 
social, occupational or school functioning and moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  A GAF score 
generally reflects an examiner's finding as to the Veteran's 
functioning score on that day and, like an examiner's 
assessment of the severity of a condition, is not 
dispositive.  Rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).  

In this case, the subjective symptoms exhibited by the 
Veteran do include impaired insight and judgment, significant 
deficits in immediate and general memory functioning, reports 
of verbal abuse, occasional nightmares, daily intrusive 
memories, occasional flashbacks, physical reaction in the 
form of muscle tension triggered by cues of trauma, avoidance 
of discussing war experiences, irritability, anger, 
hypervigilance and startle response.  There is no evidence, 
however, of such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  
Importantly, the veteran reports spending time with friends 
playing checkers and cards, attending church, and 
occasionally traveling; he has also been married for 
approximately 30 years and reports getting along well with 
his children.  The Veteran has also consistently denied 
homicidal or suicidal ideation.  On VA examination, problems 
with concentration and the impairment he exhibited when he 
was working were attributed to dementia rather than PTSD.  In 
addition, during the last VA examination, the VA examiner 
determined that the Veteran did not meet the criteria for a 
DSM-IV diagnosis of PTSD.  For all these reasons, a rating in 
excess of 50 percent for PTSD is not warranted, as the 
evidence of record does not more nearly approximate the 
criteria for the next higher rating.  

II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational 
and social functioning, but such impairment is contemplated 
by the rating criteria and the Board finds that the rating 
criteria reasonably describe the Veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the August 2005 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for increased rating 
and of his and VA's respective duties in obtaining evidence.  
See April 2005 letter.  A July 2008 letter notified the 
Veteran that disabilities are rated on the basis of 
diagnostic codes, and depending on the disability involved, a 
rating from 0 percent to as much as 100 percent would be 
assigned.  He was also provided with examples of the types of 
evidence that he should inform VA about or provide, including 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
had on his employment and daily life, and was provided with 
the General Rating Formula for Mental Disorders.  The claim 
was readjudicated in a January 2009 supplemental SOC (SSOC).  
The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  See Vazquez-Flores, 22 
Vet. App. at 47-49.  Accordingly, the duty to notify has been 
fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the Veteran's VA treatment records and records associated 
with his claim for benefits from the Social Security 
Administration (SSA) have been obtained.  The Veteran was 
also afforded a VA examination in connection with his claim.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

A rating in excess of 50 percent for PTSD is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


